At the trial of this cause in the District Court, a verdict in favor of defendant was rendered upon a peremptory instruction given by the court. On the appeal of the plaintiffs, a majority of the Court of Civil Appeals held that the evidence was sufficient to raise issues of fact which plaintiffs were entitled to have submitted to a jury, Mr. Justice Stephens dissenting. The question, "whether, under the facts, the court committed reversible error in giving the peremptory instruction to find for appellee," was then certified to this court and is now before us for decision. We answer that the instruction was not error. The subject is sufficiently discussed in the opinions of Mr. Chief Justice Conner and Mr. Justice Stephens, which will be reported along with this, and we consider further comment unnecessary. *Page 622